Citation Nr: 1411880	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

During the August 2013 Travel Board hearing, the Veteran testified that while he was aboard the USS Stoddert (DDG-22), he was exposed to herbicides during service in Vietnam.  He has contends that while the ship was anchored close to the shore, off the coast of Vietnam (specifically Da Nang Harbor), he was on the flight deck when an aircraft flew overhead, which was spraying defoliant, and he actually felt the mist from that spray.  He also contends that he was exposed to herbicides through the drinking water that the ship had taken in from either the river or the waters very close to the Vietnam shore.  See Hearing Transcript at 15-16.  Particularly, the Veteran asserts that the ship's deck logs have not been obtained, which would reveal that the USS Stoddert ran aground and traveled up river in the inland waterways of Vietnam.

Deck log searches by the U.S. Army and Joint Services Records Research Center (JSRRC) require a specific 60-day time frame.  The record reflects that the Veteran served aboard the USS Stoddert from December 15, 1965 to January 23, 1966 (39 days), February 10, 1966 to March 7, 1966 (25 days), and March 23, 1966 to April 12, 1966 (20 days).  In this regard, the Board recognizes that the Defense Personnel Records Information Retrieval System and National Personnel Records Center reports dated in December 2009 indicate that the Veteran did not have in-country service in Vietnam.  It is also noted that the March 2012 Statement of the Case suggests that the Veteran's ship/deck logs were reviewed.  However, the Board points out that those reports are not of record.  Additionally, the Veteran has submitted lay statements to support that his ship anchored near, or ran aground on, the coast of Vietnam.  Given the aforementioned, the ship's deck logs should be obtained and incorporated into the claims file.  

In addition, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.  

When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, the Veteran was not afforded a VA examination and there is no other medical opinion of record regarding the etiology of the claimed diabetes mellitus.  As such, a medical examination is necessary to assist in determining whether the diabetes mellitus, if any, is related to his active service, to include exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify through the JSRRC (or the Modern Military Branch of the National Archives in College Park, Maryland, which also maintains ships' deck logs) whether the USS Stoddert ran aground and/or traveled up river in the inland waterways of Vietnam.

For the above purpose, request a search of USS Stoddert deck logs for the periods from December 15, 1965 to January 23, 1966 (39 days), February 10, 1966 to March 7, 1966 (25 days), and March 23, 1966 to April 12, 1966 (20 days), thus complying with the 60-day search period window requirement of the JSRRC and/or the Modern Military Branch of the National Archives.  If necessary, sequential requests of single 60-day periods should be made.

As to the each of the above Remand directives, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2. After the completion of the above and, if and only if, the additional evidence shows that the USS Stoddert (DDG-22) ran aground or anchored close to the shore, off the coast of Vietnam, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed diabetes mellitus.  The entire claims file, including the paper claims file and any relevant medical records contained in Virtual VA, and a copy of this Remand, should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be conducted. The examiner should render opinions on the following:

a) Does the Veteran have diagnosed diabetes mellitus?  If the Veteran does not have currently diagnosed diabetes mellitus, the examiner should so state.

b) Is it as least as likely as not (50 percent or greater probability) that diabetes mellitus, if any, is related to service?  In rendering this opinion, the examiner is requested to discuss the Veteran's lay statements of exposure to herbicides in service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After completion of the above and any additional development deemed necessary, the claim of service connection for diabetes mellitus, type II, to include as due to herbicide exposure, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


